Citation Nr: 0712615	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-29 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
cervicogenic headaches with secondary migrainous 
exacerbations.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, mother


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2004, a statement 
of the case was issued in June 2004, and a substantive appeal 
was received in August 2004.   

The veteran presented testimony at a Board hearing in 
September 2006.  A transcript of the hearing is associated 
with the veteran's claims folder. 


FINDING OF FACT

The veteran's service-connected cervicogenic headaches with 
secondary migrainous exacerbations are manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent, but no higher, for the veteran's service-connected 
cervicogenic headaches with secondary migrainous 
exacerbations have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 8100-8199 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO sent a VCAA 
letter to the veteran in January 2004.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the January 
2004 VCAA notice preceded the March 2004 RO rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board again notes that the RO did furnish the appellant a 
letter in January 2004 in which it advised the claimant what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Moreover, the RO 
issued a March 2006 to the veteran that fully complied with 
Dingess/Hartman. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The record includes 
all pertinent evidence identified by the veteran.  In 
November 2006, the veteran submitted additional evidence in 
the form of a letter from Keith A. Kirby, M.D.  The veteran 
had waived preliminary RO review of that evidence at the 
September 2006 Board hearing.  There is no indication of any 
other relevant, outstanding records which would support the 
appellant's claim.  The veteran has also been afforded a VA 
examination in connection with his claim.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing 
reasons, the Board concludes that VA's duties to the 
appellant have been fulfilled with respect to the issue on 
appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected cervicogenic headaches with 
secondary migrainous exacerbations warrant a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected cervicogenic headaches with 
secondary migrainous exacerbations have been rated by the RO 
under the provisions of Diagnostic Code 8100.  Under this 
regulatory provision, a rating of 50 percent is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability; a 30 percent rating is warranted for migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months; a 10 
percent rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; a noncompensable rating is 
warranted for less frequent attacks.  

The veteran testified at his September 2006 Board hearing 
that he experiences headaches every single day.  He said that 
the pain averages approximately 5-6 on a scale of 1-10.  
Severe headaches rate a 10.  The headaches are accompanied by 
aching eyes and neck.  The severe headaches are accompanied 
by dizziness, blurred vision, aching jaw, aching ears, and a 
nauseous stomach.  He has been prescribed medications in 
order to control the symptoms; but he stated that they don't 
help very much.  He experiences frequent sensitivity to light 
every day.  He stated that he misses a portion of work every 
single day.  He frequently comes to work late or has to leave 
early.  Sometimes he is physically unable to leave and so he 
lies down on the floor in a dark room.  There is a period of 
time in almost every day in which he is unable to function as 
a result of an incapacitating headache.  

The veteran's mother testified that the only reason that the 
veteran is able to hold a job at all is because his friend is 
the boss.  She testified that his headaches make it 
impossible to function and have severely diminished his 
quality of life.  She stated that the veteran's pain is a 
minimum of 5-6 on a scale of 1-10.  Most of the time, the 
pain is between 8-10 in severity.  

The veteran underwent a VA examination in February 2004.  He 
complained of headaches almost every day.  He also reported 
that they are becoming more frequent and more intense.  He 
generally awakens with a severe headache in the morning that 
improves slightly as the day goes on.  The headache is 
typically exacerbated again in the afternoon.  He stated that 
the pain never goes away.  It frequently keeps him awake at 
night, and is sometimes accompanied by dizziness and 
forgetfulness.  He has tried multiple headaches medications, 
as well as anti-depressants and sleeping medication with 
mixed results.  He rarely misses a day of work due to pain; 
but he frequently leaves home late (thereby arriving at work 
late) or goes home early.  He reported no other symptoms such 
as visual disturbances, loss of coordination, or loss of 
memory.  He is unable to tolerate going to college because of 
the constant pain.  He reported that he was under the care of 
a pain management center, and that his current medications 
included Topamax, Darvocet, hydrocodone, and a muscle 
relaxer.  The examiner diagnosed the veteran with status post 
cervical fracture with constant headaches. [Emphasis added].  

The veteran also submitted an October 2006 correspondence 
from Keith A. Kirby, M.D. (Diplomate of the American Board of 
Physical Medicine & Rehabilitation, Board Certified in Pain 
Medicine).  He has treated the veteran for chronic headaches 
since 2003.  He stated (and the VA has conceded) that the 
veteran's headaches are related to a C1 hangman's fracture 
that he sustained while jumping from helicopters.  The 
veteran has been on chronic pain management, currently 
consisting of Lorcet 10/650 mg. (one tablet, three times per 
day as needed); Klonopin 1 mg. every night; Zanaflex 4 mg. (2 
tablets per night); and Oxycontin 20 mg. every night.  He 
noted that in addition to the medication, the veteran has 
also undergone a series of cervical epidural steroid 
injections and cervical facet blocks in attempting to manage 
his complaints of headaches.  However, despite interventional 
procedures, physical therapy, and medication management 
requiring long term medication use, the veteran continues to 
suffer from disabling migrainous headaches.  As a result of 
the disabling headaches, the veteran has missed (and 
continues to miss) significant amounts of work.  He 
frequently arrives to work late and has to leave early due to 
severe migraine headaches.  He reported that the veteran has 
daily headaches with exacerbation of migrainous headaches 
every two to three days.  

The Board finds that the veteran and his mother have provided 
credible testimony that is supported by the veteran's VA 
outpatient treatment records, a VA examination, and a 
statement by his private physician.  This evidence reflects 
that the veteran suffers from daily headaches that are 
frequently disabling.  They require the veteran to miss 
significant amounts of time from work; and they require 
continuous pain management medication.  

Based on the evidence now of record, the Board finds that the 
veteran's cervicogenic headaches with secondary migrainous 
exacerbations warrant a 50 percent rating.  The Board also 
notes that this is the maximum allowable schedular rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).   The Board recognizes that the 
veteran misses significant amounts of time from work; 
however, the resulting severe economic hardship is expressly 
taken into consideration by the 50 percent scheduler rating 
assigned under Diagnostic Code 8100.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  There is further no showing that the 
disability has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating of 50 percent, but no greater, for 
the veteran's cervicogenic headaches with secondary 
migrainous exacerbations is warranted.  The appeal is granted 
to this extent, subject to applicable laws and regulations 
governing payment of VA monetary benefits. .  
 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


